

115 S959 IS: Protection of Social Security Benefits Restoration Act
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 959IN THE SENATE OF THE UNITED STATESApril 27, 2017Mr. Wyden (for himself, Mr. Brown, Mrs. Feinstein, Mrs. Gillibrand, Mr. Merkley, Mr. Sanders, Ms. Warren, Mr. Whitehouse, Ms. Hirono, Mr. Schatz, Mr. Leahy, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo restore protections for Social Security, Railroad retirement, and Black Lung benefits from
			 administrative offset.
	
 1.Short titleThis Act may be cited as the Protection of Social Security Benefits Restoration Act.
		2.Protecting Social Security, Railroad retirement, and Black Lung benefits from administrative offset
			(a)Prohibition on administrative offset authority
 (1)Assignment under Social Security ActSection 207 of the Social Security Act (42 U.S.C. 407) is amended by adding at the end the following new subsection:
					
 (d)Subparagraphs (A), (C), and (D) of section 3716(c)(3) of title 31, United States Code, as such subparagraphs were in effect on the date before the date of enactment of the Protection of Social Security Benefits Restoration Act, shall be null and void and of no effect..
				(2)Conforming amendments
 (A)Section 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)) is amended by adding at the end the following: . The provisions of section 207(d) of the Social Security Act shall apply with respect to this title to the same extent as they apply in the case of title II of such Act..
 (B)Section 2(e) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(e)) is amended by adding at the end the following: The provisions of section 207(d) of the Social Security Act shall apply with respect to this title to the same extent as they apply in the case of title II of such Act.
					(b)Repeal of administrative offset authority
 (1)In generalParagraph (3) of section 3716(c) of title 31, United States Code, is amended— (A)by striking (3)(A)(i) Notwithstanding and all that follows through any overpayment under such program).;
 (B)by striking subparagraphs (C) and (D); and (C)by redesignating subparagraph (B) as paragraph (3).
 (2)Conforming amendmentParagraph (5) of such section is amended by striking the Commissioner of Social Security and. (c)Effective dateThe amendments made by this section shall apply to any collection by administrative offset occurring on or after the date of enactment of this Act of a claim arising before, on, or after the date of enactment of this Act.